Exhibit 10.8

Exhibit G

TRADEMARK LICENSE AGREEMENT

BETWEEN

APOLO TUBOS E EQUIPAMENTOS S.A.

AND

APOLO MECÂNICA E ESTRUTURAS S.A.

DATED AS OF [·]


--------------------------------------------------------------------------------


TRADEMARK LICENSE AGREEMENT

BETWEEN

APOLO TUBOS E EQUIPAMENTOS S.A. AND APOLO MECÂNICA E ESTRUTURAS S.A.

This Trademark License Agreement (this “Agreement”) is entered into effective
[·], 2006 by and between:

I.              ON THE ONE SIDE:

(a)           APOLO TUBOS E EQUIPAMENTOS S.A., a corporation (sociedade anônima
/ stock corporation), organized under the laws of the Federative Republic of
Brazil, with offices in the city of Rio de Janeiro, State of Rio de Janeiro, at
Av. Chrisótomo Pimentel de Oliveira, No. 2651, Pavuna, CEP 21650-000, herein
represented by its undersigned legal representatives as they solely declare,
hereinafter referred to as “Tubos”; and

II.            ON THE OTHER SIDE:

(b)           APOLO MECÂNICA E ESTRUTURAS S.A., a corporation (sociedade anônima
/ stock corporation), organized under the laws of the Federative Republic of
Brazil, with offices in the city of Lorena, State of São Paulo, at Av. Dr. Léo
de Affonseca Netto, 750, CEP 12600-000, herein represented by its undersigned
legal representatives as they solely declare, hereinafter referred to as the
“Company”.

Tubos and the Company hereinafter jointly referred to as “PARTIES”, and each of
them, individually and indistinctly referred to as a “PARTY”.


WITNESSETH:

WHEREAS:

I.              Tubos, Lone Star Brazil Holdings 2 Ltda., a limited liability
company (sociedade empresária limitada) organized under the laws of the
Federative Republic of Brazil, (“LSB 2”), the Company, Lone Star Technologies,
Inc., a Delaware

2


--------------------------------------------------------------------------------


corporation, GPC Participacoes S.A., a corporation (sociedade anônima / stock
corporation), organized under the laws of the Federative Republic of Brazil, and
Cirrus Participacoes Ltda., a limited liability company (sociedade empresária
limitada) organized under the laws of the Federative Republic of Brazil are
entering into that certain Contribution Agreement (the “Contribution
Agreement”), pursuant to which LSB 2 will acquire 50% of the common shares of
the Company in accordance with the provisions of the Contribution Agreement, to
carry out the development, construction, operation and management of a plant for
processing of carbon steel and alloy tubing and the operation and management of
other related business activities, and the Company and Lone Star Steel Company,
L.P., a limited partnership organized under the laws of the state of Delaware
(“LSS”), are entering into a Sales, Marketing and Supply Agreement (together
with the Contribution Agreement the “JV Agreements”);

II.            LSS intends to purchase products from the Company and the Company
intends to supply such products under a separate agreement or agreements, and
the Company intends to purchase products from LSS and LSS intends to supply such
products under a separate agreement or agreements. In connection with the supply
of such products, LSS and the Company have entered into that certain Trademark
Cross-License Agreement (the “Cross-License Agreement”), dated on or about the
Effective Date, pursuant to which LSS agrees to license the Company to use
certain trademarks set forth in the Cross-License Agreement, and further
pursuant to which the Company agrees to sublicense LSS to use certain trademarks
owned by Tubos and listed on Schedule A to this Agreement (the “Marks”); and

III.           In connection with the Cross-License Agreement, Tubos desires to
license the Company to use the Tubos Marks, with a right to sublicense to LSS,
pursuant to the terms and conditions set forth under this Agreement.

Now, therefore, in consideration of the representations, warranties, and
covenants herein contained, the PARTIES agree to enter into this Agreement,
which shall be governed by the following clauses and conditions:


SECTION I.            DEFINITIONS AND INTERPRETATION


SECTION 1.            DEFINITIONS

1.1.          The following words, expressions, abbreviations with capital
letters, not defined in other sections of this Agreement, shall have the meaning
ascribed to them in this Section 1.1, except if otherwise herein expressly
indicated or if the context is not compatible with any significance herein
indicated:

3


--------------------------------------------------------------------------------


 

Affiliate

 

of a specified person (the “Specified Person”) means any Person a) who, directly
or indirectly, controls, is controlled by, or is under common control with the
Specified Person, b) who, directly or indirectly, owns or controls fifty percent
(50%) or more of the Specified Person’s outstanding voting securities or equity
interests, c) of whom the Specified Person, directly or indirectly, owns or
controls fifty percent (50%) or more of the outstanding voting securities or
equity interests or d) who has the right, directly or indirectly, to appoint or
elect fifty percent (50%) or more of the Specified Person’s board of directors
or equivalent managing body.

 

 

 

Agreement

 

means this Trademark Cross-License Agreement.

 

 

 

Company

 

has the meaning set forth in the Preamble of this Agreement.

 

 

 

Conflict

 

has the meaning set forth in Section 24.1 of this Agreement.

 

 

 

Contribution Agreement

 

has the meaning set forth in Recital I to this Agreement.

 

 

 

Cross-License Agreement

 

has the meaning set forth in Recital II to this Agreement.

 

 

 

Effective Date

 

has the meaning set forth in Section 11.1 of this Agreement.

 

 

 

Governmental Authority

 

means any Brazilian or foreign federal, state, municipal, similar government,
governmental or non- or quasi-governmental regulatory or administrative
authority, political subdivision, agency or commission or any court, tribunal,
judicial or arbitration body, or any other Person authorized to act on behalf of
any of the foregoing, with jurisdiction in relation to the subject, Person or
asset in question.

 

 

 

ICC Rules

 

has the meaning set forth in Section 24 hereof.

 

 

 

INPI

 

has the meaning set forth in Section 13.3 of this Agreement.

 

 

 

JV Agreements

 

has the meaning set forth in Recital I to this Agreement.

 

 

 

Law

 

means any statute, law, treaty, ordinance, rule, regulation,

 

4


--------------------------------------------------------------------------------


 

 

instrument, directive, decree, permit, agreement, Order or injunction of or with
any Government Authority, and includes, without limitation, rules or regulations
of any regulatory or self-regulatory authority compliance with which is required
by law.

 

 

 

LIENS

 

means any lien, mortgage, pledge, guaranty, encumbrance, option, right of first
refusal and/or any other claim or right of any nature.

 

 

 

LSB 2

 

has the meaning set forth in Recital I to this Agreement.

 

 

 

LSS

 

has the meaning set forth in the Preamble of this Agreement.

 

 

 

Marks

 

has the meaning set forth in Recital II to this Agreement.

 

 

 

Notice of Conflict

 

has the meaning set forth in Section 24.1 of this Agreement.

 

 

 

Party/Parties

 

has the meaning set forth in the Preamble of this Agreement.

 

 

 

Person

 

means any natural person, partnership, joint venture, limited liability company,
corporation, or any other entity or organization.

 

 

 

Term

 

has the meaning set forth in Section 11.1 of this Agreement.

 

 

 

Tubos

 

has the meaning set forth in Recital I to this Agreement.

 

 

 

Tubular Products

 

has the meaning ascribed to such term in the Contribution Agreement.


 


SECTION 2.            INTERPRETATION

2.1.          In this Agreement and in its respective schedules, except when
specifically otherwise provided:

(i)            the table of contents and article and section headings are for
convenience only and shall not affect the interpretation of this Agreement;

5


--------------------------------------------------------------------------------


(ii)           references to any document, instrument or agreement, including
this Agreement shall include (a) all schedules to this Agreement; and (b) all
documents, instruments or agreements issued or executed in replacement hereof or
thereof, if existing;

(iii)          references to a document or agreement, including this Agreement,
shall be deemed to include any amendment, restatement, modification or
supplement thereto entered into in accordance with the terms thereof;

(iv)          the words “include”, “includes” and “including” are not limiting;

(v)           references to any Person shall include such Person’s successors
and permitted assigns, heirs and representatives;

(vi)          the words “hereof”, “herein”, “hereunder” and words of similar
import shall refer to this Agreement as a whole and not to any particular
provision of this Agreement;

(vii)         references to “days” shall mean calendar days;

(viii)        the singular includes the plural and the plural includes the
singular;

(ix)           references to any laws, generally, shall means laws in effect on
the date of execution of this Agreement, and references to any specific law
shall mean such specific law in effect on the date of execution of this
Agreement; and

(x)            any reference to an article, section, clause or exhibit is to the
article, section, clause of, or to a schedule or exhibit to this Agreement
unless otherwise indicated.


SECTION II.           TRADEMARK LICENSE


SECTION 3.            GRANT OF LICENSES

3.1.          Tubos grants to the Company a nonexclusive, nontransferable,
revocable, limited, royalty free license during the Term to use the Marks in
connection with Tubular Products and the sale of goods and services covered by
the registrations referred to in Schedule A to this Agreement anywhere in the
world,

6


--------------------------------------------------------------------------------


provided that such use is limited to Tubular Products manufactured at the
locations in Brazil where the Company operates steel fabrication and/or Tubular
Products finishing facilities that are identified in the JV Agreements or as
otherwise mutually agreed.  The license granted under this Section 3.1 is
subject to the terms and conditions of the JV Agreements.  Except as set forth
in Section 3.2, the Company has no right to permit or license any third party to
use the Marks, including, without limitation, by way of sub-license, and/or
assignment or otherwise, unless with the prior written approval of Tubos. All
rights not expressly granted herein are reserved by Tubos.

3.2.          Notwithstanding anything set forth in Section 3.1 to the contrary,
the license granted pursuant Section 3.1 shall include the right of the Company
to grant a sublicense to LSS to use the Marks in accordance with the terms and
conditions of the Cross-License Agreement.

3.3.          Within 30 days of the Effective Date, Tubos will file applications
for the registration of the Marks in the United States.  Any such application
filed pursuant to this Section 3.3 and any trademark registration issuing
therefrom shall be considered Marks, as such term is defined in this Agreement.

3.4.          From time to time each Party may develop or acquire one or more
trademarks and service marks for use with Tubular Products manufactured or
services provided in acccordance with the JV Agreements. Any such trademarks
shall be considered the Marks for the purposes of this Agreement, and each Party
expressly agrees to grant the other Party a license to use such trademarks
and/or service marks when requested. The terms and conditions associated with
such license shall be the same as contained in this Agreement unless the Parties
mutually agree otherwise.


SECTION 4.            OWNERSHIP OF MARKS

4.1           The Company acknowledges the ownership and/or right to use the
Marks by Tubos. The Company agrees that it will do nothing inconsistent with
such ownership of Tubos. For example, neither the Company nor any company
associated with the Company will file any application for registration of a
trademark or service mark that is the same as or similar to the Marks in
English, Portuguese or any other language in any country. The Company agrees
that all use of the Marks by the Company shall inure to the benefit of and be on
behalf of Tubos and agrees to assist LSS in recording this Agreement with
appropriate government authorities. The Company agrees that nothing in this
Agreement shall give the Company any right, title or interest in the Marks other
than the right to use the Marks in accordance with the terms herein. The Company
agrees that it will not attack the title of Tubos to the Marks or attack the

7


--------------------------------------------------------------------------------


validity of the license granted herein. The Company further agrees to support
Tubos’ efforts to register and maintain the Marks in Brazil and any other
country provided that the Company is under no obligation to register or maintain
the Marks in any such country on behalf of Tubos. The Company agrees to assign
any and all rights which the Company may obtain in the Marks to Tubos.  In the
event that the Company incurs any expenses related to the registration or
maintenance of the Marks, Tubos agrees to timely reimburse the Company for any
such expenses.

SECTION 5.            QUALITY STANDARDS

5.1.          The Company agrees that the nature and quality of all services
rendered by the Company in connection with the Marks; all goods sold by the
Company under the Marks; and all related advertising, promotional and other
related uses of the Marks by the Company shall conform to or exceed
corresponding quality standards set by Tubos.

SECTION 6.            QUALITY MAINTENANCE

6.1.          The Company agrees to cooperate with Tubos in facilitating Tubos
appropriately monitoring the quality standards used by the Company, to permit
reasonable inspection of the Company’s operation, and to supply Tubos with
specimens of all uses of the Marks upon request. The Company shall comply with
all applicable laws and regulations and obtain all appropriate government
approvals pertaining to the sale, distribution and advertising of goods and
services covered by the license granted herein. The Company agrees that the
quality of any products sold with the Marks shall be at least as good as the
quality of the goods and services marketed by Tubos and shall conform to any
quality standards identified by Tubos from time to time.

SECTION 7.            FORM OF USE

7.1.          The Company agrees to use the Marks only in the form and manner
and with appropriate legends as are prescribed from time to time by Tubos, and
not to use any other trademark or service mark in combination with any trademark
owned or licensed by the Company or LSS (other than the Marks) without prior
written approval of Tubos.

8


--------------------------------------------------------------------------------


SECTION 8.            INFRINGEMENT PROCEEDINGS

8.1.          The Company agrees to promptly notify Tubos of any unauthorized
use of the Marks by others as it comes to the Company’s attention. Tubos shall
have the sole right and discretion to bring infringement or unfair competition
proceedings involving the Marks. As may be requested by Tubos from time to time,
the Company agrees to assist Tubos in any unfair competition or infringement
proceedings in the Federative Republic of Brazil.

SECTION 9.            REPRESENTATIONS AND WARRANTIES OF TUBOS

9.1.          Tubos grants to the Company the following representations and
warranties:

9.1.1.       Ownership.  Tubos is the sole owner of or has the right to use and
sublicense the Marks.  The Marks are free of any LIENS and are registered for
the term of validity indicated in their respective registration certificates.
Nothing in this Agreement shall be deemed as an obligation of Tubos to renew the
registration of any of the Marks, which will only be renewed at Tubos’ sole and
exclusive discretion, and Tubos shall not be liable to the Company for any
expense, cost, or loss associated with Tubos’ exercise of such discretion.

9.1.2.       Organization.  Tubos is a corporation  (sociedade anônima / stock
corporation) organized under the laws of the Federative Republic of Brazil, with
offices in the city of Rio de Janeiro, State of Rio de Janeiro, at Av.
Chrisótomo Pimentel de Oliveira, No. 2651, Pavuna, CEP 21650-000;

9.1.3.       Authorization.  Tubos has the full power and necessary authority to
execute and deliver this Agreement and to perform the obligations contained in
this Agreement. Tubos has the full capacity and does not depend on any
additional authorization to execute this Agreement.

9.1.4.       Valid and Enforceable Agreement.  This Agreement was executed by
Tubos and is a valid and enforceable obligation of Tubos.

9.1.5.       No Conflict; Consents.  The execution and delivery of this
Agreement by Tubos and the completion of the operations described herein do not:

9


--------------------------------------------------------------------------------


(i)            breach or conflict with any organizational or corporate document
of Tubos, or with any corporate resolution of its respective shareholders or
quotaholders, or any agreement, contract, commitment, obligation, understanding,
arrangement or restriction of any kind to which Tubos is a party or is subject
to, or by which its respective assets or properties are bound;

(ii)           to the actual knowledge of Tubos, breach or conflict with any
law, decision or sentence issued by any Governmental Authority, applicable to
Tubos or to its respective assets or properties; and

(iii)          to the actual knowledge of Tubos, require any consent, approval
or authorization of, any Person or any Governmental Authority or any
registration before them.

SECTION 10.         REPRESENTATIONS AND WARRANTIES OF THE COMPANY

10.1.        The Company grants to Tubos the following representations and
warranties:

10.1.1.     Organization.  The Company is a corporation  (sociedade anônima /
stock corporation), duly incorporated, validly existing and in good standing
under the laws of the Federative Republic of Brazil.

10.1.2.     Authorization.  The Company has the full power and necessary
authority to execute and deliver this Agreement and to perform the obligations
contained in this Agreement. The Company has the full capacity and does not
depend on any additional authorization to execute this Agreement.

10.1.3.     Valid and Enforceable Agreement.  This Agreement was executed by the
Company and is a valid and enforceable obligation of the Company.

10.1.4.     No Conflict; Consents.  The execution and delivery of this Agreement
by the Company and the completion of the operations described herein do not:

(i)            breach or conflict with any organizational or corporate document
of the Company, or with any corporate resolution of its respective shareholders
or quotaholders, or any agreement, contract, commitment, obligation,
understanding, arrangement or restriction of any kind to which the Company is a
party or is subject to, or by which its respective assets or properties are
bound;

10


--------------------------------------------------------------------------------


(ii)           to the actual knowledge of the Company, breach or conflict with
any law, decision or sentence issued by any Governmental Authority, applicable
to the Company or to its respective assets or properties; and

(iii)          to the actual knowledge of the Company, require any consent,
approval or authorization of, any Person or any Governmental Authority or any
registration before them.

SECTION 11.         TERM

11.1.        This Agreement shall be effective when all of the JV Agreements
become effective and all of the conditions identified therein have been
fulfilled (the “Effective Date”) and shall continue for the term of the
Shareholders Agreement between LSB 2, Tubos, and the Company or until the date
of expiration of the registration of the Marks, whichever occurs first (the
“Term”) unless sooner terminated in accordance with Sections 11, 12 and 13.

SECTION 12.         TERMINATION FOR CAUSE

12.1.        Either PARTY may terminate this Agreement and the licenses granted
herein if: (i) the other PARTY breaches any term or condition of this Agreement
and fails to cure such breach within ten (10) days after receipt of written
notice of the same; or (ii) the other PARTY becomes bankrupt, or is the subject
of proceedings for liquidation or dissolution, or ceases to carry on business or
becomes unable to pay its debts as they come due or upon the winding-up sale,
consolidation, merger or any sequestration by governmental authority of the
other PARTY. In addition, this Agreement shall terminate if the aggregate of
LSS’s ownership of the Company and LSS directors’ ownership of the Company
becomes less than forty five percent (45%) of the outstanding capital of the
Company.

SECTION 13.         EFFECT OF TERMINATION

13.1.        Upon termination of this Agreement, the Company agrees to
immediately discontinue all use of the Marks and any term confusingly similar
thereto, and to delete the same from its corporate or business name, to
cooperate with Tubos or its appointed agent to apply to the appropriate
authorities to cancel recording of the Agreement from all government records, to
destroy all printed materials bearing any of the Marks, and that all rights in
the Marks and the goodwill connected therewith,

11


--------------------------------------------------------------------------------


whether existing on the date hereof or created thereafter by any means, shall
remain the property of Tubos.

13.2.        Upon termination of this Agreement the PARTIES shall provide for
the cancellation of the registration of this Agreement at the National Institute
of Industrial Property (“INPI”), and/or at any other authority with which this
Agreement may have been so recorded and/or registered.

SECTION 14.         INDEMNIFICATION

14.1.        The Company shall defend, indemnify and hold harmless Tubos, its
affiliates (other than the Company), and their officers, employees, directors
and agents (including paying reasonable attorneys’ fees, costs, expenses and
disbursements) from and against: (a) any third party claim based on breach of
warranty, strict liability, or products liability associated with any products
manufactured by the Company under Marks; or (b) any claim under this Agreement
against Tubos by an Affiliate of the Company.

14.2.        Tubos shall defend, indemnify and hold harmless the Company, its
affiliates (other than Tubos), and their officers, employees, directors and
agents (including paying reasonable attorneys’ fees, costs, expenses and
disbursements) from and against any claim under this Agreement against the
Company by an Affiliate of Tubos.


CHAPTER IV.        FURTHER COVENANTS OF THE PARTIES


SECTION 15.         INJUNCTION RELIEF

15.1.        Each PARTY acknowledges that any breach of the respective PARTY’s
obligations under this Agreement concerning use of the Marks or ownership of the
Marks may cause the other PARTY irreparable harm not compensable with money
damages, and that in the event of such breach, the other PARTY shall be entitled
to seek injunctive relief, without bond, from any court of competent
jurisdiction.

12


--------------------------------------------------------------------------------



SECTION 16.         ASSIGNMENT

16.1.        Neither PARTY shall assign or transfer its rights, duties or
obligations under this Agreement, whether by contract, operation of law, merger,
reorganization, liquidation, dissolution or sale of assets, without the prior
written consent of the other PARTY. Any purported assignment or transfer of this
Agreement without the prior written consent of the other PARTY shall be null and
void.

SECTION 17.         NOTICES

17.1.        Unless otherwise provided in this Agreement, notices or other
communications required to be given by any PARTY pursuant to this Agreement may
be delivered personally, sent by registered airmail (postage prepaid), sent by a
recognized air courier service, sent by facsimile transmission, or sent by
e-mail transmission to the address of the other PARTY set forth below or such
other address notified in lieu thereof. The dates on which notices shall be
deemed to have been effectively given shall be determined as follows:


(A)           NOTICES GIVEN BY PERSONAL DELIVERY SHALL BE DEEMED EFFECTIVELY
GIVEN ON THE DATE OF PERSONAL DELIVERY.


(B)           NOTICES GIVEN BY REGISTERED AIRMAIL (POSTAGE PREPAID) SHALL BE
DEEMED EFFECTIVELY GIVEN ON THE SEVENTH (7TH) DAY AFTER THE DATE ON WHICH THEY
WERE MAILED (AS INDICATED BY THE POSTMARK).


(C)           NOTICES GIVEN BY AIR COURIER SHALL BE DEEMED EFFECTIVELY GIVEN ON
THE DATE OF DELIVERY (AS INDICATED BY THE AIRWAY BILL).


(D)           NOTICES GIVEN BY FACSIMILE OR E-MAIL TRANSMISSION SHALL BE DEEMED
EFFECTIVELY GIVEN ON THE FIRST (1ST) BUSINESS DAY FOLLOWING THE DATE OF
TRANSMISSION.

For the purpose of notice, the addresses of the PARTIES are as follows:

If to the Company:

Apolo Mecânica e Estruturas S.A.

Av. Dr. Leo de Affonseca Neto, 750 Mondesire –

12600-970 – Lorena/SP

Telefax: (55 12) 3153-2290

13


--------------------------------------------------------------------------------




With a copy to (which shall not constitute notice for the purposes herein):

Lone Star Technologies, Inc.

15660 N. Dallas Pkwy., Suite 500

Dallas, TX 75248

United States of America

Telefax:  972-770-6474

With a copy to (which shall not constitute notice for the purposes herein):

Mary R. Korby

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, Texas  75201

Telefax:  214-746-7777

With a copy to (which shall not constitute notice for the purposes herein):

Marcos Flesch/Fabíola C.L. Cammarota de Abreu

Souza, Cescon Avedissian, Barrieu e Flesch – Advogados

Rua Funchal, 263 11º andar

04551-060 São Paulo, SP

Telefax: (55 11) 3089-6565

If to Tubos:

Apolo Tubos e Equipamentos S.A.

Av. Chrisóstomo Pimentel de Oliveira, nº 2.651, Pavuna

CEP 21650-000 Rio de Janeiro, RJ

Brasil

Telefax:  (21) 3452-9139

With a copy to (which shall not constitute notice for the purposes herein):

Luciano de Souza Leão Jr.

Bulhões Pedreira, Bulhões Carvalho, Piva, Rosman e Souza Leão Advogados

Rua da Assembléia 10, 38º andar

CEP 20011-901 Rio de Janeiro, RJ

Brasil

telefax: 21 – 2531 2665

or to such othr person, address or telefax number as any party may specify by
notice in writing to the other.  All such notices, shall be deemed to have been
received (i) if by personal delivery on the day after such delivery, (ii) if by
courier services or overnight mail or delivery, on the day delivered, and (iii)
if by facsimile on the next day following the day on which such facsimile was
sent, provided that it is followed immediately by a confirmation by personal
delivery or overnight mail that is received pursuant to subclause (i) or (ii)
provided that if the date of receipt is not a Business Day at the place

14


--------------------------------------------------------------------------------




of the principal office of the party receiving the notice, or if the receipt is
after 5:00 p.m. on a Business Day, the notice or other communication shall be
deemed given, received, and effective on the next Business Day at the place of
the principal office of the addressee.

17.1.1.     Changes.  Any PARTY may by notice given in accordance with Section
17.1 designate another address or Person for the receipt of the notices
hereunder.

SECTION 18.       THIRD PARTY BENEFICIARIES

18.1.        Except as expressly provided herein, this Agreement is entered into
solely between, and may be enforced only by the Company and Tubos. This
Agreement shall not be deemed to create any rights or causes of action in or on
behalf of any third PARTIES, including without limitation, employees, suppliers
and customers of a PARTY, or to create any obligations of a PARTY to any such
third PARTIES.

SECTION 19.         SEVERABILITY

19.1.        If any provision of this Agreement is held invalid or otherwise
unenforceable, the enforceability of the remaining provisions shall not be
impaired thereby and the illegal provision will be replaced with a legal
provision that encapsulates to the extent permitted by applicable law the
original intent of the PARTIES.

SECTION 20.         HEADINGS

20.1.        The headings contained in this Agreement are for reference only and
shall not be deemed to be a part of this Agreement or to affect the meaning or
interpretation hereof.


SECTION 21.         COMPLIANCE WITH LAWS

21.1.        Each PARTY agrees to comply with all applicable laws including, but
not limited to, U.S. Foreign Corrupt Practices Act and U.S. export control laws
and regulations.  No PARTY shall export or re-export any item or any direct
product thereof or undertake any transaction or service in violation of any such
laws and regulations.

15


--------------------------------------------------------------------------------




SECTION 22.         INDEPENDENT CONTRACTOR

22.1.        The relationship of the PARTIES under this Agreement shall not
constitute a partnership or joint venture. The relationship of the PARTIES shall
be determined solely by the JV Agreements. Neither PARTY is an agent of the
other PARTY and neither PARTY has right, power or authority, expressly or
impliedly, to represent or bind the other PARTY.

SECTION 23.         BINDING EFFECT


23.1.        THIS AGREEMENT IS BINDING BETWEEN THE PARTIES AND SHALL INURE TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND AUTHORIZED
ASSIGNEES.

SECTION 24.         DISPUTE RESOLUTION; GOVERNING LAW AND JURISDICTION


24.1.        THE PARTIES SHALL MAKE EVERY EFFORT TO SETTLE AMICABLY ANY AND ALL
DISPUTES, CONTROVERSIES AND CONFLICTS ARISING OUT OF OR RELATING TO OR IN
CONNECTION WITH THIS AGREEMENT, THE PERFORMANCE OR NON-PERFORMANCE OF THE
OBLIGATIONS SET FORTH HEREIN (INCLUDING ANY QUESTIONS REGARDING ITS EXISTENCE,
VALIDITY OR TERMINATION) (A “DISPUTE”).  EXCEPT AS PROVIDED IN THIS
SECTION 24.1, DISPUTES OR CLAIMS, IF ANY, WHICH CANNOT BE SETTLED AMICABLY
BETWEEN THE PARTIES, WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH
DISPUTE HAS BEEN GIVEN BY ONE PARTY TO THE OTHER PARTY, SHALL BE REFERRED TO AND
FINALLY RESOLVED BY ARBITRATION IN SAO PAULO, BRAZIL UNDER THE RULES OF
ARBITRATION OF THE INTERNATIONAL CHAMBER OF COMMERCE (“ICC RULES”) FOR THE TIME
BEING IN FORCE.  THE ICC RULES SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE
INTO THIS SECTION 24.1.  THE TRIBUNAL SHALL CONSIST OF THREE (3) ARBITRATORS. 
EACH OF THE COMPANY AND LSS SHALL APPOINT ONE (1) ARBITRATOR AND THE ARBITRATORS
APPOINTED BY THE COMPANY AND LSS SHALL APPOINT THE THIRD (3RD) ARBITRATOR.  THE
COSTS OF THE ARBITRATION, INCLUDING ADMINISTRATIVE AND ARBITRATOR’S FEES, SHALL
BE SHARED EQUALLY BY THE PARTIES.  EACH PARTY SHALL BEAR THE COSTS OF ITS OWN
ATTORNEY’S FEES AND EXPERT WITNESS FEES.  THE ARBITRATION PROCEEDINGS SHALL BE
IN ENGLISH AND PORTUGUESE AND ALL PLEADINGS AND WRITTEN EVIDENCE SHALL BE IN
ENGLISH AND PORTUGUESE.  THE PARTIES AGREE THAT THE ARBITRATION SHALL BE KEPT
CONFIDENTIAL AND THAT THE EXISTENCE OF THE PROCEEDING AND ANY ELEMENT OF IT
(INCLUDING BUT NOT LIMITED TO ANY PLEADINGS, BRIEFS OR OTHER DOCUMENTS SUBMITTED
OR EXCHANGED, ANY TESTIMONY OR OTHER ORAL SUBMISSIONS, AND ANY AWARDS) SHALL NOT
BE DISCLOSED BEYOND THE TRIBUNAL, THE ICC, THE PARTIES, THEIR COUNSEL AND ANY
PERSON NECESSARY TO THE CONDUCT OF THE PROCEEDING, EXCEPT AS MAY BE LAWFULLY
REQUIRED IN JUDICIAL PROCEEDINGS RELATING TO THE ARBITRATION OR OTHERWISE, OR AS
REQUIRED BY APPLICABLE LAW.  THE DECISION OF THE TRIBUNAL SHALL BE FINAL,
BINDING AND ENFORCEABLE UPON THE PARTIES AND JUDGMENT UPON ANY AWARD RENDERED BY
THE

16


--------------------------------------------------------------------------------





TRIBUNAL MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  IN THE EVENT
THAT THE FAILURE OF A PARTY TO THIS AGREEMENT TO COMPLY WITH THE DECISION OF THE
TRIBUNAL REQUIRES THE OTHER PARTY TO APPLY TO ANY COURT FOR ENFORCEMENT OF SUCH
AWARD, THE NON-COMPLYING PARTY SHALL BE LIABLE TO THE OTHER FOR ALL COSTS OF
SUCH LITIGATION INCLUDING ATTORNEYS’ FEES.  THE PARTIES MAY APPLY TO ANY COURT
OF COMPETENT JURISDICTION IN ACCORDANCE WITH THIS SECTION 24.1 FOR TEMPORARY OR
PERMANENT INJUNCTIVE OR PRELIMINARY RELIEF, WITHOUT BREACH OF THIS SECTION 24.
OR ABRIDGEMENT OF THE POWERS OF THE TRIBUNAL.  FOR THE PURPOSES OF OBTAINING
TEMPORARY OR PERMANENT INJUNCTIVE OR PRELIMINARY RELIEF AND WITHOUT ABRIDGEMENT
OF THE POWERS OF THE TRIBUNAL, THE PARTIES ELECT THE COURTS OF THE CITY OF SAO
PAULO, STATE OF SAO PAULO, WITH THE EXPRESS WAIVER OF ANY OTHER COURTS, NO
MATTER HOW PRIVILEGED THEY MAY BE.  EXCEPT FOR APPLICATIONS REGARDING
PRELIMINARY OR INJUNCTIVE RELIEF, NEITHER PARTY SHALL BE ENTITLED TO COMMENCE OR
MAINTAIN ANY ACTION IN ANY COURT OF LAW UPON ANY MATTER IN DISPUTE UNTIL SUCH
MATTER SHALL HAVE BEEN SUBMITTED TO, AND FINALLY DETERMINED UNDER, THE DISPUTE
RESOLUTION AND ARBITRATION PROCEDURES IN THIS SECTION 24.  PROCESS MAY BE SERVED
ON EITHER PARTY IN THE MANNER SET FORTH IN THIS AGREEMENT OR BY SUCH OTHER
METHOD AUTHORIZED BY APPLICABLE LAW OR COURT RULE.

24.2.        This Agreement shall be construed according to and governed by the
laws of the Federative Republic of Brazil.

SECTION 25.         AMENDMENT

25.1.        Amendments to this Agreement and the other contracts contemplated
herein may be made only by a written agreement in English and Portuguese signed
by duly authorized representatives of each of the PARTIES.


SECTION 26.         LANGUAGE

26.1.        This Agreement is written and executed in Portuguese and English
and the two versions shall have equal validity. In the event of any
inconsistency between the two versions, the English version should prevail.

SECTION 27.         PUBLICITY

27.1.        Neither PARTY shall use the other PARTY’s name or Marks or refer to
the other PARTY directly or indirectly in any media release, public
announcement, or public disclosure relating to this Agreement, including in any
promotional or marketing materials, customer lists or business presentations
without the prior written consent of the other PARTY prior to each such use or
release.  Neither PARTY shall make any public statements about this Agreement or
its relationship with

17


--------------------------------------------------------------------------------




the other PARTY without the other PARTY’s prior written  approval, except as
required by law.


SECTION 28.         WAIVER

28.1.        Unless otherwise provided for, failure or delay on the part of any
PARTY to exercise any right or privilege under this Agreement shall not operate
as a waiver of such right or privilege nor shall any partial exercise of any
right or privilege preclude any further exercise thereof. Any waiver by a PARTY
of a breach of any term or provision of this Agreement shall not be construed as
a waiver by such PARTY of any subsequent breach, its rights under such term or
provision, or any of its other rights hereunder.

SECTION 29.         COUNTERPARTS

29.1.        This Agreement may be executed in any number of counterparts, each
of which shall be an original, and such counterparts together shall constitute
one and the same instrument. Execution may be effected by delivery of facsimiles
of signature pages, which shall be deemed originals in all respects.

SECTION 30.         REGISTRATION OF THE AGREEMENT

30.1.        This Agreement shall be submitted by the Company to the INPI for
registration within thirty (30) days of the date of its execution. Any costs,
fees and/or expenses related to or necessary for the accomplishment of such
registrations shall be borne by the Company.

30.1.1.     The PARTIES hereby undertake to perform all actions, including the
preparation and execution of any documents necessary or advisable for the
registration of this Agreement with the appropriate authorities.

SECTION 31.         SPECIFIC PERFORMANCE

31.1.        The performance of the obligations provided herein may be
specifically required by the nondefaulting PARTY, in accordance with Articles
461, 461 A, 632, and 639 of the Brazilian Civil Procedure Code (“Código de
Processo Civil”).

18


--------------------------------------------------------------------------------




SECTION 32.         ENTIRE AGREEMENT

32.1.        This Agreement and the JV Agreements contemplated herein constitute
the entire agreement among all PARTIES with respect to the subject matters set
forth herein and supersede all prior discussions, notes, memoranda,
negotiations, understandings and all the documents and agreements between them
relating to the same. All documents, agreements, understandings and
correspondence between the PARTIES with respect to the subject matters set forth
herein and prior to the execution of this Agreement shall, with the exception of
any non-disclosure/confidentiality undertakings, become null and void
automatically when this Agreement enters into effect.

[The remaining portion of this page intentionally blank.]

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Trademark License Agreement as of the Effective Date.

 

 

APOLO TUBOS E EQUIPAMENTOS S.A.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

APOLO MECÂNICA E ESTRUTURAS S.A.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


SCHEDULE A

TO THE TRADEMARK CROSS-LICENSE AGREEMENT

ENTERED INTO BETWEEN

APOLO TUBOS E EQUIPAMENTOS S.A. AND APOLO MECÂNICA E ESTRUTURAS S.A.

Marks

Trademark

 

Country of Registration

 

Application No./REG. NO

 

Owner

Apolo

 

Brazil

 

811089479

 

Apolo Tubos e Equipamentos S.A.

Tubos Apolo

 

Brazil

 

816891990

 

Apolo Tubos e Equipamentos S.A.

Apolo

 

Brazil

 

817408894

 

Apolo Tubos e Equipamentos S.A.

Apolo

 

Brazil

 

818038756

 

Apolo Tubos e Equipamentos S.A.

Apolo

 

Brazil

 

825500419

 

Apolo Tubos e Equipamentos S.A.

Apolo

 

Brazil

 

825683203

 

Apolo Tubos e Equipamentos S.A.

 

A-1


--------------------------------------------------------------------------------